Citation Nr: 1427779	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-37 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing systems to ensure a total review of the evidence.  

The Board notes that the Veteran's original claim was for entitlement to service connection for PTSD.  A claimant is not competent to diagnose a particular psychiatric disability, such as PTSD, but he is competent to describe his mental symptoms.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claim for service connection for PTSD should be construed more broadly as a claim for service connection for any acquired psychiatric disorder.  The issue has been rephrased accordingly.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he has an acquired psychiatric disorder and a foot condition as a result of his active duty service.

A review of the Veteran's service treatment records shows that he was treated for a foot condition during service.  

Post-service VA medical treatment records indicate that the Veteran has a current diagnosis of a foot condition.  

The Veteran was scheduled for a VA examination in January 2014; however, he failed to report to his examination.  The claims file does not indicate that the Veteran was mailed proper notification at his address of record.  There is a notation that the Veteran was contacted via telephone one week before his scheduled appointment to confirm the date, time and place.  Based on the evidence of record, it has not been determined that another attempt to schedule a VA examination would be futile.  

On the other hand, the Board notes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has the duty to report for his schedule VA examination.  In this regard, the period in which to schedule a VA examination cannot be held open indefinitely.  The Veteran has the responsibility to be reasonably available for a VA examination.  The Board will give the Veteran another opportunity to appear for a VA examination for his foot condition.  However, it is important for the Veteran to understand that he should make every effort to appear for his scheduled VA examination.  

The Board also notes that the Veteran has current diagnoses of schizoaffective disorder, bipolar type and PTSD. 

The Veteran was not treated for an acquired psychiatric disorder during active duty service.  However, the Board notes that a review of the Veteran's service personnel records indicates that the Veteran had behavioral issues during service that led to a determination that he was barred from reenlistment.  The Veteran submitted a statement during service that indicated that he had problems with his supervisor and "other section" because they failed "to understand me and the problems I have."  

While the RO was unable to verify the Veteran's reported stressors as they relate to a diagnosis of PTSD, the Veteran may still be entitled to service connection for another acquired psychiatric disorder.  The Board finds that it is necessary to obtain a VA examination in order to determine whether the Veteran's current acquired psychiatric disorder is etiologically related to his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA foot examination.  The Veteran's claims file should be provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current foot condition either began during or was otherwise caused by his military service.  In doing so, the examiner should specifically address the Veteran's in-service injury and his contentions of foot problems since service.  A complete rationale should be provided for any opinion expressed.  

Note:  The Term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the examiner determines that an opinion cannot be provided on the issue or issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

2.  Schedule the Veteran for a VA mental disorders examination.  The Veteran's claims file should be provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current acquired psychiatric disorder (if any) either began during or was otherwise caused by his military service.  In doing so, the examiner should specifically address the Veteran's in-service behavioral issues as noted in his service personnel records and his current diagnoses of acquired psychiatric disorders.  A complete rationale should be provided for any opinion expressed.  

Note:  The Term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the examiner determines that an opinion cannot be provided on the issue or issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



